395 F.2d 849
TRACOR, INC., Appellant,v.PREMCO INSTRUMENTS, INC., Appellee.
No. 25230.
United States Court of Appeals Fifth Circuit.
June 7, 1968.

Bill Durkee, Houston, Tex., Donald N. Goldston, Austin, Tex., Arnold, Roylance, Kruger & Durkee, Houston, Tex., Coffee, Ritter & Goldston, Austin, Tex., for defendant-appellant.
Forrest N. Troutman, Sneed & Vine, Austin, Tex., for plaintiff-appellee.
Before COLEMAN and GODBOLD, Circuit Judges, and RUBIN, District Judge.
PER CURIAM:


1
After briefs and oral argument, this interlocutory appeal is dismissed for want of jurisdiction.


2
The District Court directed an order to the clerk of a state court requesting that a sealed manila envelope in the custody of that official in connection with a state court case (which had been settled and dismissed with prejudice) be forwarded to the clerk of the federal court and there held in secrecy pending further order. A motion for a stay was heard and denied. Appellant then undertook an appeal to this Court without a certificate of the District Judge under the provisions of 28 U.S.C.A., § 1292(b) and without applying to this Court within ten days of the order for leave to appeal.


3
We view this order as being, to all intents and purposes, no more than a subpoena duces tecum. The documents have been sent for in sealed form and ordered to be held that way. This was "only a step in the orderly procedure of the case", it was not an injunction, and the order is therefore not appealable, O'Malley v. Chrysler Corp., 7 Cir., 1947, 160 F.2d 35.


4
Appellant's motion for mandamus relief is denied.


5
Appeal dismissed and writ of mandamus denied.